Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species E, drawn to claims 1-15 in the reply filed on November 10, 2022 is acknowledged.  The traversal is on the ground(s) that claims 1-15 are generic to Species D and E. Examiner agrees with the Applicant’s characterization that Species D and E should be examined together, and claims 1-15 will further be treated on the merits.

Allowable Subject Matter
Claims 4, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose wherein the chamber is formed by one or more internal projections within the handle, the one or more internal projections being configured to pinch the end of each smoke evacuation tube so as to sealingly couple each the smoke evacuation tube with the chamber.  
Claims 11-15 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: Most pertinent prior art, including U.S. Patent Pub. No. 2013/0197313 to Wan et al., U.S. Patent Pub. No. 2018/0008368 to Duggal et al., and U.S. Patent Pub. No. 2008/0113312 to Ortega disclose a medical device. The device comprises a blade portion,- 56 - 30467/025/2588831.130467.025a handle portion extending at an angle from a proximal end of the blade portion, and an illumination assembly having a plurality of light sources mounted on a circuit, wherein the circuit extends at least along the length of the blade portion. At least one power source and the plurality of light sources are mounted on the flexible circuit and electrically connected to the power source. The prior at fails to teach or disclose, however, a push-tab assembly provided in the housing and including a push-tab extending through an aperture in the housing, wherein the push-tab is configured to be moved from a first position in which the push- tab prevents flow of electricity from the at least one power source to a second position in which the flow of electricity is allowed from the at least one power source, and wherein in the second position, the push-tab is configured to seal the aperture in the housing.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-16 of U.S. Patent No. 10,799,229. Although the claims at issue are not identical, they are not patentably distinct from each other because the granted patent and the present application both disclose a surgical retractor that comprises comprising a handle and a blade extending from the handle, an illumination assembly having one or more light sources provided on the blade, and at least one smoke evacuation channel configured to fluidly communicate with a suction source. The at least one smoke evacuation channel extends along at least a portion of the blade and is offset along a width of the blade from the one or more light sources.
The granted patent and the present application both disclose a medical device that comprises a housing including handle and an operative portion, the housing being configured to house at least one power source, a push-tab assembly provided in the housing and including a push-tab extending through an aperture in the housing, wherein the push-tab is configured to be moved from a first position in which the push-tab prevents flow of electricity from the at least one power source to a second position in which the flow of electricity is allowed from the at least one power source, and wherein in the second position, the push-tab is configured to engage with the at least one power source.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0257039 to Feldman in view of U.S. Patent Pub. No. 2014/0088371 to Vaysar et al.
As to Claims 1 and 8, Feldman discloses a surgical retractor (500, Figs. 2A-2B, [0024]). The retractor comprises a handle (503) having a hollow construction (seen at 511, Fig. 2A) and a port (512) configured to connect to a suction source [0033], a operative blade (501) extending from the handle (Figs. 2A-2B), at least one smoke evacuation channel (502) provided along at least a portion of the blade and extending into the handle [0033], wherein the handle (503) includes a chamber (511) formed within a first portion the handle [0033], the chamber being configured to fluidly communicate with the at least one smoke evacuation channel (502) and with the port [0033].
As to Claim 2, Feldman discloses a surgical retractor wherein when the at least one smoke evacuation channel is sealingly coupled with the chamber [0041].
As to Claim 3, Feldman discloses a surgical retractor wherein each of the at least one smoke evacuation channel includes a smoke evacuation tube (502), and wherein an end of the at least one smoke evacuation tube is inserted into the chamber (conduit described in [0036]).
As to Claims 1-3 and 5-8, Feldman discloses the claimed invention except for wherein a second portion of the handle, different from the first portion, is configured to house other components, wherein the first portion of the handle is a distal end portion of the handle, and the second portion of the handle includes a proximal end portion and a central portion of the handle, wherein the handle includes a curved portion at the distal end, the curved portion being offset from a longitudinal axis of the handle, and wherein the chamber is formed in the curved portion of the handle., further comprising an illumination assembly including at least one light source and at least one power source, wherein the at least one power source is housed in the second portion of the handle, further comprising an illumination assembly including at least one light source and at least one power source, wherein the at least one power source is housed in the second portion of the handle.  
Vaysar discloses a surgical retractor (20, [0092]) wherein a first portion of the handle (22) is configured to house a suction apparatus (at 22P), and a second portion of the handle (22), different from the first portion, is configured to house other components (at 14P, Fig. 3, [0093]). The first portion of the handle is a distal end portion (distal portion near ref 22P, Fig. 3) of the handle, and the second portion of the handle includes a proximal end portion and a central portion of the handle (between refs. 14P and 14, Fig. 3). The handle (22) includes a curved portion (near ref. 22, Fig. 3) at the distal end, the curved portion being offset from a longitudinal axis of the handle (Fig. 3), and wherein the chamber is formed in the curved portion of the handle [0093]. The device includes an illumination assembly (11C) including at least one light source (11) and at least one power source, wherein the at least one power source is housed in the second portion of the handle (integration of 10 within handled 22 described in [0093] in order to allow for improved illumination capabilities with functional hand held suction capabilities [0007-0008].

    PNG
    media_image1.png
    324
    550
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical retractor of Feldman with the handle and illumination modification of Vaysar in order to allow for improved illumination capabilities with functional hand held suction capabilities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775